Citation Nr: 0017979	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
November 24, 1992 to May 11, 1997.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from May 12, 1997.

3.  Entitlement to a compensable rating for lumbosacral 
strain.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO).  

By July 1994 rating decision, the RO denied service 
connection for PTSD, degenerative disc disease, and a 
compensable rating for lumbosacral strain.  The veteran 
perfected an appeal of the RO decision, and in June 1995, he 
testified at a hearing at the RO.

By November 1996 rating decision, the RO granted service 
connection for PTSD and assigned it an initial 30 percent 
rating, effective December 3, 1992.  That grant of service 
connection for PTSD constitutes a full award of the benefit 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  However, the veteran thereafter initiated 
appeals with the "downstream elements" of the effective 
date of the award of service connection for PTSD and the 
initial 30 percent disability rating.  By March 1999 rating 
decision, the RO assigned an earlier effective date of 
November 24, 1992 to the award of service connection for PTSD 
and the veteran withdrew his appeal of that issue.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (1999).  

By May 1999 rating decision, the RO increased the rating of 
the veteran's PTSD to 70 percent and assigned a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  Both the 70 percent 
schedular rating for PTSD and the TDIU were made effective 
May 12, 1997, the date of receipt of the formal application 
for TDIU.  

The veteran has not withdrawn his appeal on the issue of 
increased rating for PTSD.  In fact, in June 1999, he 
submitted a statement indicating that he felt that he was 
entitled to a 100 percent schedular rating for PTSD.  In 
light of this statement and the procedural history of this 
case, the issues currently before the Board are as set forth 
on the cover page of this decision.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

In connection with his current appeal, the veteran requested 
a personal hearing before a Member of the Board at the RO.  
In December 1997, he elected to attend a videoconference 
hearing in lieu of an in-person Travel Board hearing.  That 
hearing was conducted by the undersigned in May 2000.  

The Board notes that in clinical settings, the veteran has 
repeatedly indicated that he and his wife had four children, 
all of whom were born with "some sort of congenital 
defect."  The veteran speculated that these unspecified 
defects were secondary to his exposure to Agent Orange in 
service.  The Board observes that entitlement to a monetary 
allowance for a child suffering from spina bifida, on the 
basis of a veteran's service in Vietnam, may be awarded under 
38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814.  See also 65 Fed. 
Reg. 35,280-83 (June 2, 2000) (recent amendments).  This 
matter has not yet been addressed by the originating agency 
and is referred to the RO for consideration, clarification, 
and initial adjudication, as appropriate.  

The issue of entitlement to an increased (compensable) rating 
for the veteran's service-connected lumbosacral strain is 
held in abeyance pending completion of the development 
requested in the remand below.  


FINDINGS OF FACT

1.  Since November 24, 1992, the effective date of the award 
of service connection for PTSD, the veteran's PTSD has been 
manifested by symptoms such as nightmares, flashbacks, social 
isolation and estrangement from others, and explosions of 
anger resulting in danger to others; medical professionals 
have repeatedly concluded that his PTSD is productive of 
total occupational impairment.

2.  The record contains competent medical evidence of a 
possible link between the veteran's current low back 
disability and his military service.  


CONCLUSIONS OF LAW

1.  Since November 24, 1992, the effective date of the award 
of service connection for PTSD, the criteria for a 100 
percent rating for that disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

2.  The veteran's claim of service connection for 
degenerative disc disease of the lumbosacral spine is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Although the veteran's service medical records are negative 
for a diagnosis of degenerative disc disease of the 
lumbosacral spine, he did complain in service of low back 
pain, as well as tingling and numbness in the toes.  No 
psychiatric disorders were noted in service, but for a 
notation of hypochondriasis.  At his August 1967 military 
separation medical evaluation, no pertinent psychiatric or 
physical abnormality was detected.

Following separation from service, in April 1992, the veteran 
sought VA outpatient treatment for low back pain, which he 
indicated had been present for the past two years.  The 
impression was back strain.  By May 1968 rating decision, the 
RO granted service connection for low back strain and 
assigned it an initial zero percent rating under Diagnostic 
Code 5295.

In December 1992, he filed a claim of service connection for 
PTSD and degenerative disc disease, as well as an increased 
rating for his service-connected low back strain.  He 
indicated that he was an in-patient at the Long Beach VA 
Medical Center (MC), where he was receiving treatment for 
depression and PTSD.  

In support of his claim, the RO obtained a copy of the 
December 1992 VA hospitalization summary showing that the 
veteran had been admitted with complaints of depression and 
suicidal ideation.  He indicated that he had been feeling 
depressed due to his various medical problems and that he had 
begun having nightmares and flashbacks about Vietnam.  During 
the course of hospitalization, the veteran participated in 
therapy and appeared to stabilize.  The diagnoses on 
discharge included adjustment disorder with depressed mood 
and PTSD, by history.  A Global Assessment of Functioning 
(GAF) score of 50 was assigned, reflecting serious symptoms.  
The examiner indicated that the veteran was employable, but 
with limitations.

In support of his claim, the veteran submitted a May 1991 
letter from a private clinical psychologist who indicated 
that he had been treating the veteran since December 1990 for 
marital problems.  However, over the course of this 
treatment, the examiner indicated that "there has emerged a 
composite of features which indicate that the [veteran] is 
too disabled to continue in his current employment."  In 
particular, he noted that the veteran had exhibited symptoms 
of depression, excessive worry, job stress, poor 
concentration, and features associated with PTSD.  He 
concluded that these symptoms, in combination with his 
numerous physical complaints, interfered with his ability to 
maintain employment.

Also submitted was a July 1991 letter from the veteran's 
private primary care physician listing numerous diagnoses and 
symptoms including chest pains, severe reflux esophagus, 
rotator cuff injury, celiac sprue disease, left carpal tunnel 
syndrome, ulnar neuropathy, and history of disc disease and 
lumbar spinal stenosis.  Based on these conditions, several 
of which required medications causing drowsiness, she 
indicated that she "would have to recommend that [the 
veteran] go on total and complete disability."  She 
indicated that in addition to his various medical problems, 
she had referred the veteran to a psychologist for treatment 
of psychiatric disabilities.  She indicated that that after 
learning of the psychologist's findings, I "have to 
conclude, again, that [the veteran] should be on total and 
complete disability."  

In a December 1992 letter, a private psychologist indicated 
that the veteran had been referred to him for psychological 
treatment for a range of symptomatology that was indicative 
of PTSD, to include nightmares, preoccupation with Vietnam 
memories, and in increased startle response.  He indicated 
that the veteran also demonstrated a range of other problems, 
such as a clear major depression and multiple medical 
problems, including spinal stenosis and sciatic pain.  He 
recommended that the veteran remain out of work presently 
"as he is likely not able to cope with the breadth of his 
current problems and needs to seek treatment at this time."

In a February 1993 letter to the veteran's former employer, a 
private physician indicated that the veteran had multiple 
medical problems, including diabetes mellitus.  He indicated 
that he veteran also had psychological problems, including 
PTSD and depression.  He concluded that, in light of these 
disabilities, the veteran's should be put on permanent total 
disability.  

In a March 1993 statement, a private psychologist concluded 
that the veteran had been totally disabled from any 
occupation since December 16, 1992, due to major depression, 
PTSD, and psychological factors affecting physical condition.  
He noted that the veteran had been hospitalized for PTSD on 
November 23, 1992, and that he had not worked since that 
time.  

Treatment records from a private psychotherapist from 
February to June 1993 show that the veteran received 
psychotherapy for major depression and PTSD manifested by 
occasional suicidal ideation, nightmares, easy fatigability, 
poor coping skills, and feelings of hopelessness and 
helplessness.  GAF scores of between 35 to 55 were assigned.

In August 1993, the veteran underwent VA psychiatric 
examination at which he reported that he was well until about 
eight years previously when his company began hiring 
Vietnamese workers.  He indicted that he had difficulty 
interacting with them and their presence brought back painful 
memories of Vietnam.  He stated that he began having physical 
and psychological symptoms and in November 1992, he was 
admitted to the psychiatric ward at the Long Beach VAMC after 
he assaulted a coworker.  In December 1992, he stated that he 
went on disability from work and had been seeing a 
psychiatrist twice monthly since that time.  On objective 
examination, the veteran was fully alert and oriented.  He 
was well kept, cooperative and friendly.  His mood was 
euthymic and his affect was full.  His speech was within 
normal limits, including being goal directed and organized.  
There were no hallucinations, delusional thinking, homicidal 
or suicidal ideation, or thought broadcasting.  The examiner 
concluded that the veteran was "having difficulty coping at 
this time."  He noted that on several psychological tests, 
the veteran attempted to demonstrate the magnitude of his 
distress by "overendorsing symptoms."  The examiner 
indicated that the veteran had reported continued social and 
occupational difficulties as the result of his Vietnam 
symptoms; however, he was able to function reasonably well.  
The examiner concluded that the veteran probably had "a 
milder form of PTSD" and recommended continued therapy and 
vocational rehabilitation if the veteran felt unable to 
return to his job.  The diagnoses included mild PTSD.  A GAF 
of 55 was assigned, including for the previous year. 

On VA medical examination in August 1993, the veteran 
reported chronic low back pain which he attributed to a 
series of injuries during military service.  He indicated 
that over the past 10 years, he had had several diagnostic 
studies such as magnetic resonance imaging (MRI) and 
computerized tomography (CT) scans, which had shown spinal 
stenosis and degenerative disc disease at L4-5, and L5-S1.  
The diagnoses included chronic low back pain, and spinal 
stenosis and degenerative disc disease by history.

In September 1993, the veteran was again hospitalized for 
treatment of chronic pain, PTSD, and depression.  It was 
noted that the veteran had worked for 23 years as a 
laboratory technician, but was currently on long-term 
disability.  At the time of discharge from the hospital later 
that month, it was noted that the veteran had a reliable plan 
for follow-up care, which included weekly PTSD group therapy 
sessions and sessions every two weeks with a private 
psychologist.  

In a September 1993 private psychiatric examination report, 
the examiner concluded that the veteran had PTSD and 
depression and that from a psychiatric standpoint, the 
veteran had mild impairment in his ability to reason and make 
occupational, personal and social adjustments.  

In a June 1994 letter, the veteran's private psychologist 
indicated that he had been treating the veteran in outpatient 
psychotherapy since December 1993.  In a summarizing his 
treatment of the veteran between that time and 1994, he 
indicated that the veteran was "extremely disabled" due to 
multiple medical and psychiatric conditions, including 
"significant" PTSD.  He concluded that the veteran remained 
unable to work presently.  

In June 1994 letter, a private physician concluded that the 
veteran appeared able to relate with fellow employees and 
supervisors and appeared able to follow simple instructions, 
despite diagnoses of PTSD and adjustment disorder.

The veteran again underwent VA psychiatric examination in 
June 1994.  At that time, he reported that he had worked as a 
laboratory technician until 18 months previously, when he was 
put on disability because of multiple physical problems and 
his inability to adjust to working with Vietnamese people.  
On examination, the veteran reported that he had flashbacks, 
recurrent and distressing recollections of his stressors, 
nightmares, and avoidance of certain stimuli.  On mental 
status examination, the veteran was oriented and his affect 
and mood were appropriate.  He showed all the signs and 
symptoms of depression, but denied suicidal ideation.  Memory 
was grossly intact and there was no evidence of a thought 
disorder.  The diagnoses included PTSD and depression.  A GAF 
of 60 was assigned.

In November 1993, the veteran submitted statements from 
several acquaintances and family members who described the 
veteran's recent behavior.  They indicated that the veteran 
had severely abused his family, both physically and verbally, 
and that it was virtually impossible to have a normal 
conversation with him, given his tendency to "shut down."  

In June 1995, the veteran's private psychologist indicated 
that he had seen the veteran at weekly intervals for 
treatment of severe dysthymia in combination with PTSD.  He 
indicated that the veteran also struggled with multiple 
medical problems, and that he considered him to be totally 
disabled.  

At a June 1995 hearing, the veteran stated that he was on 
long-term disability from his job.  He indicated that his 
PTSD and low back disability had a lot of bearing on his 
disability.  He reported his PTSD became especially evident 
when his company began hiring Vietnamese workers, and that he 
began having increased flashbacks and, at one point, almost 
killed one of his Vietnamese coworkers during a flashback 
attack.  At that point, he indicated that he checked himself 
into the Long Beach VAMC.  His spouse testified that she had 
had to call a policemen once because of the veteran's 
behavior.

In September 1995, the veteran underwent psychodiagnostic 
examination by an independent medical expert.  On 
examination, the veteran reported that his activities of 
daily living were limited to watching television, attending 
doctor's appointments, occasionally going to the market and 
cooking for his family.  He reported that he spent most of 
his time indoors, isolated from his family.  On examination, 
he was oriented and showed no sign of thought disorder, 
paranoia, delusion, or hallucination.  His speech was normal 
and mood appeared moderately dysthymic.  He complained of a 
memory problem, but was found to be a good historian with no 
difficulty on memory tasks.  On intelligence testing, he 
displayed no cognitive slippage in the areas that are usually 
adversely affected by debilitating levels of psychiatric 
disturbance.  In contrast, his self-reported personality 
inventories evidenced significant scale elevations to the 
point of rendering the test results questionable.  The 
psychologist indicated that the veteran's depressive scale 
indicated severe to profound levels of depression with 
serious problems regarding sleep, appetite, and digestion.  
He further indicated that in spite of his overreporting 
tendencies, he nonetheless continued to experience notable 
amounts of psychopathology in the form of depression, 
internalized rage, sleep disruption, chronic somatic 
complaints, intermittent homicidal and suicidal ideation, and 
notable diminishment in activities of daily living.  In 
combination, he concluded that these factors rendered him 
totally disabled from a psychiatric perspective.  

In September 1995, the veteran's private psychologist 
indicated that he had been treating the veteran since 
September 1994 for dysthymia and PTSD.  He indicated that the 
veteran's prognosis was poor and that "[h]e is easily one of 
the more disturbed veterans I have worked with in the past 25 
years."

In March 1999, the veteran's former employer indicated that 
he had retired form the company in October 1996, after having 
been on long term disability since December 1992.  It was 
noted that the veteran had also been awarded Social Security 
disability benefits.  

In March 1999, the veteran underwent VA medical examination 
at which he reported that he had sustained several low back 
injuries in service.  The assessment was lumbar spondylosis 
(degenerative changes) with mechanical low back pain.  The 
examiner concluded that it was "very likely that the 
[veteran's] condition is secondary to his multiple falls 
while in the military."

In an April 1999 psychiatric examination report, the veteran 
reported that he had worked as a laboratory technician until 
December 1992, when he became suicidal and almost killed a 
Vietnamese coworker.  He stated that he was hospitalized for 
treatment and had not worked since that time.  The examiner 
concluded that the veteran's Vietnam experiences had caused 
him to develop a "very severe degree" of PTSD which 
surfaced overtly in 1992.  He indicated that, in his opinion, 
the veteran was permanently and totally disabled, both 
occupationally and socially.

Records obtained in February 2000 from the Social Security 
Administration show that the veteran was determined to be 
totally disabled within the meaning of the Social Security 
Act since December 16, 1992 due to several disabilities, 
including degenerative disc disease of the lumbar spine, 
major depression, and PTSD.

In May 2000, the veteran and his spouse testified at a 
hearing at the RO.  He testified regarding his current PTSD 
symptomatology, including nightmares, flashbacks, and social 
isolation, as well as the history of his disability; for 
example, he indicated that in 1992, he physically assaulted a 
Vietnamese coworker who had questioned his role in the 
Vietnam war.  His spouse testified that in the 34 years they 
had been married, he rarely joined her in social activities 
or grocery shopping.  She stated that he had never seen his 
granddaughters and that she always went to visit them on her 
own.  She indicated that he had only recently begun to 
develop a relationship with the children.  Regarding his 
claim of service connection for degenerative disc disease of 
the lumbar spine, the veteran testified that he had sustained 
several low back injuries in service.  His spouse reported 
that he had complained of low back pain ever since they had 
been married.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

In this case, the veteran's PTSD was initially rated by the 
RO under Diagnostic Code 9411, as it was in effect prior to 
November 7, 1996.  Under those criteria, a 30 percent rating 
for PTSD was assigned where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating for PTSD required 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
when, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
disability rating was warranted for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

The highest or 100 percent schedular evaluation was assigned 
when all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
criteria for a 100 percent rating under Diagnostic Code 9411 
are each independent bases for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994); Richard v. 
Brown, 9 Vet. App. 266, 268 (1996).

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on 
November 7, 1996.  The new criteria provide for a 30 percent 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 61 Fed. Reg. 52,695-702 
(codified at 38 C.F.R. § 4.130 (1999)).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

VA General Counsel has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VA O.G.C. Prec. Op. No. 11-97; 62 Fed. Reg. 37,953 (1997).  
According to this opinion, when there is a pertinent change 
in a regulation while a claim is on appeal, the Board must 
take two sequential steps.  First, it must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  

However, it is observed that the revised regulations do not 
allow for retroactive application.  In fact, when the 
Secretary adopted the revised rating schedule and published 
it in the Federal Register, the publication clearly stated an 
effective date of June 10, 1999.  As the revised regulations 
expressly state an effective date and contain no provision 
for retroactive applicability, the Board finds that their 
retroactive application is prohibited.  VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000), 65 Fed. Reg. 34,533 (2000).  

III.  Analysis of the PTSD rating

Applying the facts in this case to the criteria set forth 
above, the Board finds that the veteran's PTSD has been 
manifested symptoms productive of total occupational 
impairment since the effective date of the award of service 
connection for that disability, November 24, 1992.  

In that regard, it is noted that when the veteran was 
hospitalized in November 1992 after he assaulted a Vietnamese 
coworker, he reported symptoms such as nightmares, flashback, 
and suicidal ideation.  On discharge, a GAF score of 50 was 
assigned.  Here, the Board observes that such GAF score 
represents "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job)."  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  Although the examiner 
concluded that the veteran was employable "with 
limitations" at the time of discharge, the evidence of 
record reflects that he never returned to gainful employment.  
In fact, he was determined, both by his former employer of 23 
years and the Social Security Administration, to be totally 
unemployable due, in large part, to PTSD.  

The Board finds that these conclusions are supported by much 
of the other evidence of record.  For example, private 
examiners concluded in December 1992, February 1993, and 
March 1993, that the veteran had been totally disabled from 
any occupations since December 16, 1992, the date of his 
discharge from the VAMC after treatment for PTSD and 
depression.  

The Board notes that the severity of the veteran's PTSD does 
not appear to have diminished since that time.  Treatment 
records from a private psychotherapist dated from February to 
June 1993 show that he received psychotherapy for major 
depression and PTSD manifested by occasional suicidal 
ideation, nightmares, easy fatigability, poor coping skills, 
and feelings of hopelessness and helplessness.  GAF scores 
ranging between 35 to 55 were assigned.  The Board notes that 
a GAF of 31 to 40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school)."  Indeed, based on the testimony of the veteran 
and his spouse, as well as the statements submitted by his 
family and acquaintances, the veteran displayed many of these 
manifestations, such as avoiding friends and neglecting 
family.

The Board has considered that on VA and private psychiatric 
examinations in August and September 1993, the veteran's PTSD 
was noted to be "mild."  However, these findings do not 
appear to be consistent with the other evidence of record.  
For example, in June 1994, the veteran's private psychologist 
indicated that he had been treating him on an outpatient 
basis since December 1993 for "significant" PTSD.  He 
concluded that the veteran was "extremely disabled" and 
unable to work.  Subsequently, in June 1995, the private 
psychologist indicated that the veteran continued to be 
totally disabled due to severe dysthymia and PTSD.  These 
conclusions are supported by the September 1995 opinion of 
the independent medical expert who concluded that the veteran 
was "totally disabled from a psychiatric perspective," and 
the September 1995 letter from the veteran's private 
psychologist who described him as "easily one of the more 
disturbed veterans I have worked with in the past 25 years."

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Based on the foregoing evidence, and affording the veteran 
the benefit of the doubt, the Board concludes that he has 
been totally unemployable due to PTSD since the effective 
date of the award of service connection for that disability.  
Therefore, the criteria for a 100 percent rating for PTSD 
have been met.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  The Board notes that the criteria for a 100 percent 
rating under Diagnostic Code 9411 (1996) are each independent 
bases for granting a 100 percent rating.  Johnson, 7 Vet. 
App. at 97 (1994).

IV.  Service connection for degenerative disc disease of the 
lumbosacral spine

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3d at 1468.  

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

In this case, the veteran is currently service-connected for 
low back strain.  Although the evidence of record shows that 
his low back is clearly symptomatic, the RO has denied a 
compensable rating for low back strain, finding that the 
veteran's low back symptoms stem from nonservice-connected 
pathology, such as degenerative joint or disc disease of the 
lumbosacral spine.  

In this case, the service medical records demonstrate that 
the veteran was treated in service for low back pain.  In 
addition, in a March 1999 examination report, the examiner 
concluded that it was "very likely" that the veteran's 
current low back disability (lumbar spondylosis, degenerative 
changes, mechanical low back pain) is secondary to his 
multiple falls while in the military.

Based on the foregoing, as well as the other evidence of 
record, the Board concludes that the veteran's claim of 
service connection for degenerative disc disease of the 
lumbosacral spine is well grounded, in that it is plausible 
or capable of substantiation.  Hensley and Epps, supra.  
Although the claim is well grounded, the Board is of the 
opinion that the current record is inadequate to render a 
fully informed decision on the issue without the benefit of 
medical expertise.  Thus, a remand to the RO for further 
evidentiary development is required in order to fulfill the 
statutory duty to assist.  Green v. Derwinski, 1 Vet. App. 
121 (1991).


ORDER

A 100 percent rating for PTSD is granted from November 24, 
1992, subject to the law and regulations governing the 
payment of monetary benefits.

The claim of service connection for degenerative disc disease 
of the lumbosacral spine is well grounded.


REMAND

As noted above, service connection is currently in effect for 
lumbosacral strain.  Although the record demonstrates that 
the veteran experiences definite low back symptomatology, the 
RO has assigned a zero percent rating under Code 5295 on the 
basis that the veteran's current low back symptoms are the 
result of his nonservice-connected degenerative disc disease.  
He has perfected an appeal as to the issues of entitlement to 
a compensable rating for low back strain and service 
connection for degenerative disc disease.  The Board finds 
that these issues are "inextricably intertwined," 
especially in light of the potentially overlapping 
symptomatology.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The Board believes that additional VA orthopedic and 
neurologic examination are required to more accurately 
determine the exact nature and etiology of the veteran's 
current low back disability, and the extent, if any, to which 
such pathology now present is related to the veteran's 
military service.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim of service connection for 
degenerative disc disease of the 
lumbosacral spine (not already of 
record).  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
treatment records identified.

2.  The veteran should then be afforded 
VA orthopedic and neurologic examination 
to determine the nature and etiology of 
his current low back disability, and the 
extent, if any, to which pathology now 
present (such as degenerative joint or 
disc disease) is related to his military 
service, any incident therein, or any 
service-connected disability (including 
his service-connected low back strain).  
The claims folder must be made available 
to the examiners in conjunction with 
their examination so that the veteran's 
medical history may be reviewed.  The RO 
should request that the orthopedic and 
neurologic examiners specifically comment 
as to whether it is at least as likely as 
not that any current degenerative disc or 
joint disease is related to the veteran's 
military service, any incident therein, 
or his service-connected low back strain.  
Each examiner should also be asked to 
determine whether the low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability.

3.  The RO should then review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development has not been furnished, 
including any requested findings and/or 
opinions, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Then, the RO should review the claims.  If the benefits 
sought are not granted, the veteran and his representative 
should be furnished an appropriate supplemental statement of 
the case and provided an opportunity to respond.  The case 
should then be returned to the Board for further 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

